Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fred Lewis Wilson appeals the district court’s judgment entered after a jury found in favor of Appellees and denied relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record, conclude that the issues Wilson raises do not present substantial questions, and find no reversible error. Accordingly, we decline to authorize preparation of the trial transcript at government expense and affirm the judgment of the district court. We grant Wilson’s motion to withdraw his September 2010 motion for production of documents and deny Wilson’s October 2010 motion for production of documents. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.